                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

                                    MINUTE SHEET

108 SP TRADING, LLC                             Date: April 27, 2021

vs.                                             Case No. 18-3156-CV-S-MDH

AMGUARD INSURANCE COMPANY


Honorable Douglas Harpool, presiding at Springfield, Missouri

Nature of Hearing: Jury Trial – Day 2

Time Commenced: 8:36 a.m.                Time Terminated: 5:00 p.m.

                                    APPEARANCES

Plaintiff: Patrick Cody, Zachary Vaughn
Defendant: Benjamin Doyle, Kevin Mason

Proceedings: Parties appear as indicated. 8:39 a.m. Pretrial conference held. 8:45 a.m.
Recess. 9:02 a.m. Court in session. 9:04 a.m. Jury seated. Continued testimony of
Lyz Wascavage (by video deposition). 10:24 a.m. Break. 10:49 a.m. Court in session.
Jury seated. Continued testimony of Lyz Wascavage (by video deposition). 12:18 p.m.
Lunch break. 1:34 p.m. Court in session. Jury seated. Witness - Paul Prislopsky (by
video deposition). 3:17 p.m. Break. 3:42 p.m. Court in session. Jury seated. 3:47
p.m. Direct – Eric Frye. 4:24 p.m. Cross. 4:49 p.m. Redirect. 4:52 p.m. Recross.
4:56 p.m. Jurors excused until 8:45 a.m. on 4/28/21. 5:00 p.m. Evening recess.

COURTROOM DEPUTY: Linda Howard
COURT REPORTER: Jeannine Rankin
LAW CLERK: Kristen Roubal/Mary Maerz

WITNESS:
Lyz Wascavage (by video deposition)
Paul Prislopsky (by video deposition)
Eric Frye




        Case 6:18-cv-03156-MDH Document 165 Filed 04/27/21 Page 1 of 1
